Citation Nr: 0017054
Decision Date: 06/28/00	Archive Date: 09/08/00

DOCKET NO. 98-19 383               DATE JUN 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

1. Entitlement to a higher rating for posttraumatic stress disorder
(PTSD), currently evaluated as 30 percent disabling.

2. Entitlement to a higher initial rating for asthma, reactive
airway disease, bronchitis, currently evaluated as 30 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1981 to March 1984,
and from May 1985 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) from
an appeal of a rating decision by the Seattle Regional Office (RO)
of the Department of Veteran Affairs (VA), in which the RO granted
service connection for PTSD and for bronchitis. The veteran
appealed the initial disability evaluations assigned. In this
decision, the Board has recharacterized the issues on appeal to
comply with the opinion by the United States Court of Appeals for
Veterans Claims (formerly the U.S. Court of Veterans Appeals,
hereinafter "the Court") in Fenderson v. West, 12 Vet. App. 119
(1999).

FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed decision
has been obtained by the originating agency.

2. The veteran's service connected PTSD is manifested by complaints
of anxiety, increased anger, increased startle response, sleep
disturbances, nightmares, intrusive thoughts, flashbacks to combat
service during the Persian Gulf War, and objective evidence of
depression, distraught and agitation.


3. On February 17, 2000, prior to the promulgation of a decision in
the appeal, the Board received notification from the appellant that
a withdrawal of the appeal concerning the evaluation of the
service-connected respiratory disorder is requested.

2 -

CONCLUSIONS OF LAW

1. The criteria for an assignment of rating greater than 30 percent
for PTSD have not been satisfied. 38 U.S.C.A. 1131, 5107 (West
1991); 38 C.F.R. 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic
Codes 9411, 9440 (1999).

2. The criteria. for withdrawal of a Substantive Appeal- concerning
the evaluation of the service-connected respiratory disorder by the
appellant have been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West
1991); 38 C.F.R. 20.202, 20.204(b), (c) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 
20.202, 20.204(b) (1999). Withdrawal may be made by the appellant
or by his or her authorized representative, except that a
representative may not withdraw a Substantive Appeal filed by the
appellant personally without the express written consent of the
appellant. 38 C.F.R. 20.204(c) (1999).

In this case, the veteran appealed the noncompensable rating
initially assigned for bronchitis. By a subsequent rating decision,
the RO identified clear and unmistakable error and assigned a 30
percent rating for asthma/reactive airway disease, chronic
bronchitis, effective from the date of service connection in July
1997. At his Hearing before the undersigned member of the Board on
February 17, 2000, the veteran presented a written statement that
he did not wish to appeal the evaluation of this disability. The
appellant has withdrawn this appeal and, hence, there remain no
allegations of errors of fact or law for appellate consideration.

- 3 -

Accordingly, the Board does not have jurisdiction to review the
appeal as to this issue and it is dismissed without prejudice.

Evaluation of PTSD

The veteran has presented a well-grounded claim for a higher
evaluation for his service connected disability within the meaning
of 38 U.S.C.A. 5107(a) (West 1991) See Proscelle v. Derwinski, 2
Vet. App. 629, 632 (1992). The veteran has not alleged that any
records of probative value that may be obtained, and which have not
already been associated with his claims folder, are available.
Accordingly, the Board finds that all relevant facts have been
properly developed and the duty to assist the claimant, as mandated
by 38 U.S.C.A. 5107(a) (West 1991), has been satisfied.

In considering, the severity of a disability, it is essential to
trace the medical history of the disability. 38 C.F.R. 4.1, 4.2
(1999). In an August 1998 rating decision, the RO granted service
connection for PTSD, and evaluated the condition as 30 percent
disabling effective July 10, 1997. The evidence shows that the
veteran served on active duty during the Persian Gulf War, where he
was a truck driver and ammunition specialist for the Army,
delivering ordinance and supplies to frontline combat units.  His
service medical records do not reveal a diagnosed PTSD condition in
service. Following service, the record shows that the veteran
underwent numerous periods of inpatient psychiatric treatment by
VA, including from July to September of 1995 for major depression,
pathological gambling and cannabis abuse from June to July of 1997
for major depression with suicide attempt, pathological gambling
and nicotine dependence; and from September to October of 1997 for
suicide attempts, major depressive disorder, pathological gambling
and substance abuse. He also received private medical inpatient
treatment at the Harrison Memorial Hospital, Bremerton, Washington,
in August 1997 for adjustment disorder with depressed mood,
dysthymic disorder and pathological gambling; and at the Western
State Hospital, Tacoma Washington, in September 1997 for dysthymic
disorder and pathological gambling. A May 1998 VA psychiatric
examination resulted in a diagnosis of PTSD, based on his
experiences

4 -

in during the Persian Gulf War and his psychiatric symptomatology,
as well as pathological gambling and polysubstance dependence,
"apparently in remission". Based on this examination, the RO
evaluated the veteran's condition as 30 percent disabling. This 30
percent rating has remained in effect since that time.

As indicated above, the veteran has appealed the assignment of a 30
percent rating for his service connected PTSD, and contends that a
higher rating is warranted. After a review of the records, the
Board finds that the evidence is against his claim for an increased
evaluation. See 38 U.S.C.A. 7104 (West 1991 &, Supp. 1999). In so
doing, the Board has considered whether a "staged" rating is
appropriate. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
The record, however, does not support assigning different
percentage disability ratings during the period in question.

Service connected disabilities are rated in accordance with the
VA's Schedule for Rating Disabilities (Schedule). The ratings are
based on the average impairment of earning capacity. Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. Part 4 (1999). The basis of disability
evaluations is the ability of the body as a whole, or of the
psyche, or of a system or organ of the body to function under the
ordinary conditions of daily life, including employment.
Evaluations are based upon a lack of usefulness in self-support. 38
C.F.R. 4.10 (1999). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for the higher rating. 38 C.F.R. 4.7 (1999).

The Schedule directs that in evaluating the severity of mental
disorders under the diagnostic criteria consideration should be
given to the frequency, severity, and duration of psychiatric
symptoms, the length of remissions, and the veteran's capacity for
adjustment during periods of remission. Ratings shall be based on
all the evidence of record as it bears on social and industrial
impairment rather than solely upon the examiner's assessment of the
level of disability at the moment of the examination. Although
social impairment is crucial in determining the level of

5 - 

overall disability, an evaluation may not be assigned solely on the
basis of social impairment. 38 C.F.R. 4.126 (1999).

Under the rating criteria set forth in the Schedule, a 100 percent
rating is assigned for total occupational and social impairment,
due to such symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; memory loss for name of close
relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social
impairment with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due to such symptoms
as: suicidal ideation; obsessional rituals which interfere with
routine activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as irritability, with periods of
violence); spatial disorientation; neglect of personal appearance
and hygiene; difficulty in adapting to stressful circumstances
(including work or work-like setting); inability to establish and
maintain effective relationships.

A 50 percent rating is assigned for occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material,
forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; difficulty in
establishing and maintaining effective work and social
relationships.

A 30 percent rating is assigned for occupational and social
impairment with occasional decrease in work efficiency and
intermittent periods of inability to

- 6 -

perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, mild memory loss (such as forgetting names, directions,
recent events).

In applying the rating criteria of the next higher, 50 percent,
rating to the veteran's symptoms, the Board finds that the
veteran's PTSD condition does not warrant an increased rating. In
reviewing the report from the May 1998 PTSD examination, the Board
finds that the veteran does not show evidence of circumstantial,
circumlocutory, or stereotyped speech, difficulty in understanding
complex commands, flattened affect, impairment of short- and long-
term memory, impaired judgment or impaired abstract thinking. The
Social and Industrial (S&I) Survey for PTSD, conducted as part of
the May 1998 examination, revealed that the veteran explained his
PTSD symptoms, such as nightmares, anxiety and sleep disturbances,
without showing any distress. In fact, his affect was lighthearted
and nonchalant, and maintained excellent behavioral control
throughout the interview with the VA social worker. This evidence
from the S&I survey is inconsistent with the 50 percent criteria
cited in this paragraph.

During the psychiatric examination conducted in May 1998, the
veteran described the fear and anxiety that he experienced during
the four days of ground combat during the Persian Gulf War. As the
veteran described his combat related stressors, including seeing
dead bodies and being in close proximity to firefights, the
examiner noted that the veteran was clearly quite agitated and
distraught. The examination report indicates that while the
veteran's psychiatric history includes numerous suicide attempts,
the examiner notes that a historical review of the record reveals
that these attempts closely correlate with the veteran's
pathological gambling. Upon examination, the veteran was casually
dressed but poorly groomed. He rambled extensively when discussing
his stressors, but regained focus when discussing other subjects.
He described intrusive thoughts and flashbacks, as well as
avoidance phenomenon, emotional numbing and increased anger. The
examiner noted that his concentration is impaired, he has
intermittent anxiety

- 7 -

problems, and this depression is quite variable. He also noted that
the veteran was not delusional and had no signs of hallucinations.
However, the veteran reported a strong startle response, feelings
of hypervigilance, and continued sleep disturbance. The diagnosis
was PTSD, pathological gambling and polysubstance dependence,
"apparently in remission".

The Board acknowledges that the veteran has some of the symptoms
found in the 50 percent criteria, namely that he suffers from
disturbances of mood and motivation, and panic attacks more than
once a week. Additionally, the Board does find that the veteran's
PTSD has made it difficult to establish and maintain social
relationships. The veteran slotted during his February 2000 Travel
Board hearing that he has no close friends, and only one former
Army friend with whom he still stays in contact. He also stated
that he has not worked since August 1997, and that he has held 5
different jobs since leaving the service. However, the veteran also
stated during this hearing that he attends college classes as part
of a VA vocational rehabilitation program. While the veteran stated
that he is anxious during class and has no real friends at school,
he also stated that he participates in class, works on group
projects, and has not missed any classes, 8 per week, due to his
PTSD condition. This testimony shows some difficulty with social
and school functioning, but also shows an ability to successfully
work through his difficulties to complete a vocational
rehabilitation program. Thus, the majority of the criteria
necessary for a 50 percent rating for PTSD have not been satisfied.

The Board also notes that the veteran's Global Assessment of
Functioning (GAF) score, from the American Psychiatric Association:
Diagnostic and Statistical Manual of Mental Disorders (pp. 46-47)
(4th ed., revised, 1994), or DSM-IV, from the May 1998 VA
examination was 50, which reflects serious symptoms such as suicide
ideation, severe obsessional rituals, frequent shoplifting, or
serious impairment in social, occupational or school functioning.
However, the examiner assessed that the veteran's psychiatric
disability was about 50 percent due to PTSD and 50 percent due to
his pathological gambling. As previously discussed, the VA examiner
has associated the veteran's past suicide attempts to his gambling
and not to his PTSD disability. Additionally, while the evidence
shows that the veteran has

8 -

had some difficulty with past employment, there is no evidence that
this difficulty is due to PTSD done. As further evidence of the
veteran's gambling problem, in the May 1998 VA, examination report
the examiner strongly urged the veteran to get back involved with
Gamblers Anonymous. The Board also notes that the example symptoms
provided in the DSM-IV as indicative of a GAF score of 50 --
suicidal ideation, severe obsessional rituals and frequent
shoplifting, no friends and unable to keep a job -- are either not
shown in this case or are not shown to be caused by his PTSD
disability.

The Board finds that the veteran's PTSD condition more nearly
approximates the criteria for a 30 percent rating. The record shows
evidence of depressed mood, anxiety, suspiciousness, chronic sleep
impairment, nightmares and flashbacks. Although the veteran has
shown signs of occupational and social impairment, his general
functioning, routine daily behavior, self-care and conversation
appear normal. In fact, in spite of his acknowledged PTSD
disability, the evidence suggests that the veteran has functioned
quite well in a full-time school environment, not missing any
classes due to PTSD. For these reasons, the Board finds the 30
percent rating appropriate.

The Board has also considered whether the assignment of a
disability rating higher than 50 percent is appropriate. The
veteran also does not meet the criteria for the next higher rating,
70 percent. Under the 70 percent criteria for mental disorders, the
veteran would have to show such symptoms as suicidal ideations,
obsessional rituals, illogical or obscure speech, near continuous
panic depression, spatial disorientation, and neglect of personal
hygiene and appearance. As discussed, the evidence shows that the
veteran has displayed suicide ideations in the past, but the
evidence suggests that they were more related to pathological
gambling than to PTSD. The evidence does not show that the veteran
presently displays these other symptoms, except for possibly poor
personal appearance or grooming. Thus, the criteria for a 70
percent rating have not been satisfied.

Likewise, the Board concludes that the veteran does not meet the
criteria for the next higher rating, 100 percent. Under the 100
percent criteria for mental disorders,

- 9 -

the veteran would have to show such symptoms as gross impairment in
thought processes or communication, persistent delusions or
hallucinations, and intermittent inability to perform basic minimal
hygiene. The evidence shows that the veteran has not displayed
these symptoms.

The 30 percent disability rating according to the Schedule does
not, however, preclude the Board from granting a higher rating for
this disability. In Floyd v. Brown, 9 Vet. App. 88 (1996), the
Court held that the Board does not have jurisdiction to assign an
extraschedular rating under 38 C.F.R. 3.321(b)(1) in the first
instance. The Board is still obligated to seek out all issues that
are reasonably raised from a liberal reading of documents or
testimony of record and to identify all potential theories of
entitlement to a benefit under the laws and regulations. In Bagwell
v. Brown, 9 Vet. App. 337(1996), the Court clarified that it did
not read the regulation as precluding the Board from affirming an
RO conclusion that a claim does not meet the criteria for
submission pursuant to 38 C.F.R. 3.321(b)(1) or from reaching such
a conclusion on its own. Moreover, the Court did not find the
Board's denial of an extraschedular rating in the first instance
prejudicial to the veteran, as the question of an extra schedular
rating is a component of the appellant's claim and the appellant
had full opportunity to present the increased rating claim before
the RO. Bagwell, at 339. Consequently, the Board will consider
whether the issue of increased rating for PTSD warrants the
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to be
inadequate, consideration of "an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service connected disability" is made. 38 C.F.R.
3.321(b)(1) (1999). The Board must find that the case presents such
an exceptional or unusual disability picture, with such related
factors as marked interference with employment or frequent periods
of hospitalization as to render impractical the application of the
Schedule. Id.

The Board first notes that the schedular evaluations in this case
are not inadequate. Higher ratings - up to 100 percent -- are
assignable when symptoms of mental

- 10-

disorder cause more social and industrial impairment, but the
medical evidence reflects that those manifestations are not present
in this case. Second, the Board finds no evidence of an exceptional
disability picture in this case. The veteran has not required
frequent hospitalization for his PTSD. The Board certainly
acknowledges the significant number of psychiatric hospitalizations
that the veteran has received over the years, as previously
discussed. However, the evidence shows that these hospital
treatments have been related to depression brought on by
pathological gambling, as well as polysubstance abuse, and not due
to PTSD. Additionally, his PTSD has not had such an unusual impact
on his employment as to render impractical the application of
regular schedular standards. The record shows that the veteran is
presently unemployed, but is attending school as part of a
vocational rehabilitation program. The veteran's PTSD alone, as
opposed to a history of substance abuse and significant gambling
problems, is not shown to markedly impair his employability. There
is no evidence that the impairment resulting from PTSD warrants
extraschedular consideration. Rather, for the reasons noted above,
the Board concludes that the impairment resulting from PTSD is
adequately compensated by the 30 percent schedular evaluation.
Therefore, extraschedular consideration under 38 C.F.R. 3.321(b) is
not warranted.

ORDER

Entitlement to a higher rating for PTSD is denied.

The appeal for entitlement to a higher rating for asthma, reactive
airway disease, bronchitis, is dismissed.

MARY GALLAGHER
Member, Board of Veterans' Appeals

- 11 -


